Per Curiam. Petitioner, Jackie Blue, asks to be allowed to file a pro se brief to supplement his court-appointed attorney’s brief. The attorney filed what amounts to a “no merit” brief in petitioner’s behalf in his appeal from a denial of post-conviction relief.  In order to file a “no merit” brief, petitioner’s attorney must file a motion for permission to withdraw as counsel and further comply with Ark. Sup. Ct. Rule 11 (h). Petitioner will then be given 30 days in which to file a pro se supplemental brief pursuant to Rule 11 (h). Purtle, J., not participating.